Citation Nr: 1732338	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-13 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Whether an overpayment of VA service-connected compensation benefits in the calculated amount of $1,615 was validly created, to include whether the Agency of Original Jurisdiction (AOJ) acted in a timely manner to remove the Veteran's former spouse as a dependent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to August 2001.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 RO decision that retroactively reduced the Veteran's VA compensation benefits effective September 22, 2011, creating an overpayment debt. The Veteran has perfected an appeal of the validity of this debt.

The issue of entitlement to a waiver of the overpayment debt is not in appellate status. A February 2013 decision issued by the VA Committee on Waivers and Compromises (Committee) at the RO in St. Paul, Minnesota denied entitlement to a waiver of recovery of an overpayment of VA compensation in the calculated amount of $1,615. Although the Veteran's representative characterized the issue on appeal as entitlement to waiver of overpayment, a review of the record shows that the Veteran has not filed an appeal of the Committee decision that denied entitlement to a waiver. Therefore, the issue of waiver of overpayment debt is not before the Board.

In February 2017, the Veteran withdrew his request for a hearing before the Board. The hearing request is therefore withdrawn and appellate review may proceed. 38 C.F.R. § 20.702 (e) (2016).

FINDINGS OF FACT

1. The Veteran has been in receipt of VA compensation in excess of 30 percent for several years prior to the instant appeal, including additional benefits for the Veteran's dependent spouse L.

2. In a March 2002 letter, the RO advised the Veteran that additional benefits had been included in his compensation for his spouse and children, and that he must tell VA promptly if there was any change in the status of his dependents.

3. The Veteran obtained a divorce from L. in September 2011.

4. The Veteran did not inform VA of his divorce until March 1, 2012, at which time he requested that his spouse be removed from his award in January.

5. The Veteran did not provide VA with the date of his divorce until January 5, 2013; administrative error by VA is not shown.

6. For the period from October 1, 2011 to January 5, 2013, the Veteran received dependency benefits to which he was not entitled, because he had not advised VA of the date of his divorce and he was not married during that time.

7. The Veteran was at fault in the creation of an overpayment due to his failure to timely report his divorce from L. in September 2011, and by continuing to accept payment of the dependent benefit after his divorce.


CONCLUSION OF LAW

An overpayment of compensation benefits to the Veteran for a dependent spouse was properly created for the period from his divorce in September 2011 to January 5, 2013. 38 U.S.C.A. §§ 1115, 5112(b)(9), 5302 (West 2014 & Supp. 2016); 38 C.F.R. §§ 1.911 (c), 1.962, 3.500, 3.501 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 and 3.326(a) (2016). 

VA statutes and regulations relating to notice and development are not applicable to cases involving overpayment and indebtedness. See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007); Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002). Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the Veteran has had a fair opportunity to present arguments and evidence in support of his challenge to the validity of the overpayment debt.

Analysis

Essentially, the Veteran contends that the overpayment debt was not validly created in this matter. The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter. See Schaper v. Derwinski, 1 Vet. App. 430 (1991). 

Any Veteran entitled to compensation for disability rated not less than 30 percent is entitled to additional compensation for dependents, to include a spouse. 38 U.S.C.A. § 1115 (West 2014 & Supp. 2016); 38 C.F.R. § 3.4 (b)(2). 

An overpayment is created when VA determines that a beneficiary or payee has received benefit payments in excess of the amount due or to which such beneficiary or payee is entitled. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2016). The debtor may challenge the validity or amount of the debt owed. See 38 C.F.R. § 1.911 (c)(1) (2016); see also VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991). The debtor may also apply for a waiver of any debt found to be valid. See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.911 (c)(2), 1.963 (2016). As discussed above, only the matter of the validity of the debt is at issue in this appeal.

The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs. 38 U.S.C.A. § 5112 (b)(2); 38 C.F.R. § 3.501 (d)(2). 

A beneficiary is charged with knowing the rules governing compensation. Dent v. McDonald, 27 Vet. App. 362, 382 (2015) (summarizing Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997)). "Knowledge" is "[a]n awareness or understanding of a fact or circumstance; a state of mind in which a person has no substantial doubt about the existence of a fact." Black's at 950. A person may have actual or constructive knowledge of a fact, the latter of which is defined as "[k]nowledge that one using reasonable care or diligence should have, and therefore that is attributed by law to a given person." Dent v. McDonald, 27 Vet. App. 362, 380 (2015).

Where a debt was created as the result of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error; consequently, there would be no overpayment charged to the Veteran for the portion of the overpayment attributable to administrative error. 38 U.S.C.A. § 5112(b)(10) (West 2014); 38 C.F.R. § 3.500(b) (2016).

An administrative error resulting in an overpayment will not be classified as a VA administrative error or error in judgment if the error is "based on an act of commission or omission by the beneficiary, or with the beneficiary's knowledge." Dent, 27 Vet. App. at 380 (citing 38 U.S.C. § 5112 (b)(9); see 38 C.F.R. § 3.500 (b)(1); VAOPGREC 2-90 (March 20, 1990)). Sole administrative error connotes that the claimant neither had knowledge of nor should have been aware of the erroneous award. Further, neither the claimant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award. 38 U.S.C.A. § 5112 (b)(9), (10) (West 2014); 38 C.F.R. § 3.500 (b)(2) (2016); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous). Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

It is not considered administrative error for VA to continue to sending monthly payments after the Veteran notified VA of his changed status, and VA's delay in administratively processing the adjustment to the rate of compensation is also not considered administrative error. Dent, 27 Vet. App. at 384.

For several years, the Veteran has received VA disability compensation benefits in excess of 30 percent. The record reflects that in the March 2002 letter in which the RO notified the Veteran of the grant of additional benefits for the Veteran's dependent spouse and children, the RO advised the Veteran that he must notify the RO immediately if there was any change in the status of his dependents. 

In letters to the Veteran dated in May 2010 and September 2, 2011, the RO advised him that his VA compensation payment included an additional amount for his spouse L. and one child. He was advised that if there were any changes in the status of his dependents, he should notify VA right away.

By a letter to the Veteran dated in mid-October 2011, the RO stated that it was still paying him as a veteran with two dependents, including an additional amount for his spouse L. and one child. He was again advised that if there were any changes in the status of his dependents, he should notify VA right away.

In a telephone call to VA on March 1, 2012, the Veteran notified VA that he would like to have his former spouse L. removed from his benefits effective in January. He did not inform VA of the date of his divorce. He also stated that he would like his son A. removed from his award as he had recently turned 23.

A January 5, 2013 report of general information reflects that a VA employee called the Veteran to ascertain the date of his divorce from L., and the Veteran stated that he and L. were divorced on September 22, 2011. The RO employee advised the Veteran that the retroactive removal of his spouse from his award as a dependent would create an overpayment. The Veteran stated that he did not think that VA should create a debt past the date he called VA, March 1, 2012.

In a January 24, 2013 letter to the Veteran, VA's Debt Management Center informed him that he had an overpayment debt in the calculated amount of $1,615.

In a January 2013 notice of disagreement, the Veteran stated that he received a call from a VA representative in January 2013 asking him for his marital status, which he thought was odd. He asserted that he had previously notified VA of his pending and now final divorce on two occasions "before the fact," but VA was now claiming that he did not inform them and said that he owed back fees due to VA's inaction. He contended that the request for repayment was absurd. He claimed that he notified VA by telephone of his divorce in September 2011 before it was final, and then again as a follow-up in March 2012. He essentially asserted that VA was at fault for its failure to reduce his benefits. 

The Veteran reiterated his contentions in May 2013. He said that in his follow-up call to VA, he was assured that action would be taken regarding his notice of a change in his dependents.

A careful review of the claims file, including VA telephone call records, reveals that the Veteran did not inform VA of his divorce from L. until his telephone call on March 1, 2012, and he did not inform VA of the date of his divorce until January 5, 2013. 

Because he failed to timely advise VA of his divorce in September 2011, the Board finds that the Veteran was solely at fault in the creation of an overpayment, and that the creation of the overpayment cannot be considered to have resulted from VA error. Clearly, an overpayment commenced when he was divorced and continued to receive additional compensation for a spouse because he did not timely advise VA.

For the period from October 1, 2011 to January 2013, the Veteran received dependency benefits to which he was not entitled, because he had not advised VA of the date of his divorce and he was not married during that time. There is no indication that the Veteran attempted to return his additional compensation benefits. The Veteran is also at fault by continuing to accept the full benefit payments when he knew he was not entitled to the additional amount for his former spouse.

Therefore, the Board finds that the debt was valid and an overpayment debt was properly created. See Dent, 27 Vet. App. at 384. 


ORDER

Overpayment indebtedness of service-connected compensation benefits in the amount of $1,615 was properly created, and the appeal is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


